DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 relates to the design of the register circuit of claim 1.  MPEP 2173.05(p) II states that:
“A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to "A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicolaidis (US 2006/0220716).
For claim 1, Nicolaidis teaches a register circuit (Figure 4) for temporarily storing a digital value (A) obtained from an output of a preceding circuit element (1a), the register circuit comprising: 
a data input (inputs which receive A) for receiving said digital value for temporary storage (as understood by examination of Figure 4), 
a data output for outputting the temporarily stored digital value (S), 
a triggering event input for receiving a triggering signal (inputs which receive H1 and H2), a triggering edge of which defines an allowable time limit before which a digital value must appear at said data input to become temporarily stored ([0032]-[0034] and Figures 3-4), and 
on the data propagation path between said data input and data output a sequence of a first pulse-enabled subregister stage (2a) and second pulse-enabled subregister stage (2b), 
wherein said register circuit comprises, between said first and second pulse-enabled subregister stages, a timing event stage (1b, 7a, 8a) configured to use an internal digital value from the first pulse-enabled subregister stage and information of the changing moment of said digital value at the data input in relation to said allowable time limit to ensure passing a valid internal digital value to the second pulse-enabled subregister stage (as understood by examination of Figure 4, [0044] and [0059]-[0060]), and 
wherein said timing event stage is configured to output a timing event observation signal at an output of said register circuit (e2a) as an indicator of said digital value at said data input having changed within a time window that begins at said allowable time limit and is shorter than one cycle of said triggering signal ([0059]-[0060]).
For claim 2, Nicolaidis further teaches:
said register circuit is a flip-flop (as understood by examination of Figure 4).
For claim 3, Nicolaidis further teaches:
said first and second pulse-enabled subregister stages are latches (as understood by examination of Figure 4).
For claim 8, Nicolaidis further teaches that:
the length of the time window is defined by an internal feature of the timing event stage ([0034]).
For claim 9, Nicolaidis further teaches that:
register circuit comprises a time window input (input to 8a) for receiving a pulsed signal (e1a), pulses of which are to define the length of the time window (as understood by examination of Figure 4).
For claim 10, Nicolaidis further teaches that:
said time window input is coupled to said timing event stage (as understood by examination of Figure 4).
For claim 12, Nicolaidis further teaches that:
the register circuit is a double edge triggered flip-flop (as understood by examination of Figure 4).
For claim 15, Nicolaidis teaches an integrated circuit ([0123]) comprising:
at least one register circuit (Figure 4) for temporarily storing a digital value (A) obtained from an output of a circuit element preceding said at least one register circuit in the integrated circuit (1a), the at least one register circuit comprising: 
a data input (inputs which receive A) for receiving said digital value for temporary storage (as understood by examination of Figure 4), 
a data output for outputting the temporarily stored digital value (S),
 a triggering event input for receiving a triggering signal (inputs which receive H1 and H2), a triggering edge of which defines an allowable time limit before which a digital value must appear at said data input to become temporarily stored ([0032]-[0034] and Figures 3-4), and 
on the data propagation path between said data input and data output a sequence of a first pulse-enabled subregister stage (2a) and second pulse-enabled subregister stage (2b); 
wherein said at least one register circuit comprises, between said first and second pulse- enabled subregister stages, a timing event stage (1b, 7a, 8a) configured to use an internal digital value from the first pulse-enabled subregister stage and information of the changing moment of said digital value at the data input in relation to said allowable time limit to ensure passing a valid internal digital value to the second pulse-enabled subregister stage (as understood by examination of Figure 4, [0044] and [0059]-[0060]), and 
wherein said timing event stage is configured to output a timing event observation signal at an output of said at least one register circuit as an indicator of said digital value at said data input having changed within a time window that begins at said allowable time limit and is shorter than one cycle of said triggering signal ([0059]-[0060]).
For claim 16, Nicolaidis further teaches that:
a multitude of data processing paths, wherein said at least one register circuit is located along such a data processing path the time criticality of which is higher than that of another data processing path within said integrated circuit ([0067]).
For claim 17, designing of a register circuit via a set of library instructions stored on a machine-readable tangible medium executable by a computer configured to design the register of claim 1 fails to further limit the register of claim 1.
Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
For claim 18, Nicolaidis teaches a method (Figure 4) for temporarily storing a digital value (A) obtained from an output of a preceding circuit element and for making such a temporarily stored digital value available for a subsequent circuit element at a controlled moment of time, the method comprising: 
receiving said digital value through a data input (inputs which receive A) for temporary storage (as understood by examination of Figure 4), and 
receiving a triggering signal (H1 and H2), a triggering edge of which defines an allowable time limit before which a digital value must be available at said data input to become available for said subsequent circuit element ([0032]-[0034] and Figures 3-4), 
using, between first (2a) and second (2b) pulse-enabled subregister stages, an internal digital value from the first pulse-enabled subregister stage and information of the changing moment of said digital value at the data input in relation to said allowable time limit to ensure passing a valid internal digital value to the second pulse-enabled subregister stage (as understood by examination of Figure 4, [0044] and [0059]-[0060]), 
using said second pulse-enabled subregister stage for making said valid internal digital value available for said subsequent circuit element (as understood by examination of Figure 4), and 
outputting a timing event observation signal (e2a) as an indicator of said digital value at said data input having changed within a time window that begins at said allowable time limit and is shorter than one cycle of said triggering signal ([0059]-[0060]).
For claim 19, Nicolaidis further teaches that:
controlling one of: operating voltage, operating power, operating frequency, data throughput, operating current; in dependence with the occurrence of said timing event observation signal in an integrated circuit ([0118]).
For claim 20, Nicolaidis further teaches that:
collecting timing event observations from a number of register circuits within said integrated circuit, and comparing the collected number of timing event observation signals to a threshold, doing at least one of: increasing operating voltage, increasing operating power, decreasing operating frequency, decreasing data throughput, increasing operating current; if said collected number of timing event observation signals is larger than a threshold ([0118]).
For claim 21, Nicolaidis further teaches doing at least one of: decreasing operating voltage, decreasing operating power, increasing operating frequency, increasing data throughput, decreasing operating current; if said collected number of timing event observation signals is smaller than a threshold ([0118]).
Allowable Subject Matter
Claims 4-7, 11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849